         Case 6:19-bk-13367-SY Doc 71 Filed 04/17/20                                Entered 04/17/20 21:26:33                Desc
                             Imaged Certificate of Notice                           Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-13367-SY
Urban Logic Consultants, Inc.                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 15, 2020
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 17, 2020.
db             +Urban Logic Consultants, Inc.,   8549 Wilshire Blvd # 962,   Beverly Hills, CA 90211-3104

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 15, 2020 at the address(es) listed below:
              Brent S Clemmer    on behalf of Interested Party    Courtesy NEF garduno@sbemp.com,
               clemmer@sbemp.com
              Caroline Djang     on behalf of Interested Party    Courtesy NEF caroline.djang@bbklaw.com,
               sansanee.wells@bbklaw.com
              Caroline Djang     on behalf of Creditor    Western Riverside Council of Governments
               caroline.djang@bbklaw.com, sansanee.wells@bbklaw.com
              Jenny L Doling    on behalf of Debtor    Urban Logic Consultants, Inc. JD@jdl.law,
               dolingjr92080@notify.bestcase.com;jdoling@jubileeBK.net
              Lynda T. Bui (TR)    trustee.bui@shulmanbastian.com, C115@ecfcbis.com
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
                                                                                              TOTAL: 6
          Case 6:19-bk-13367-SY Doc 71 Filed 04/17/20                               Entered 04/17/20 21:26:33          Desc
                              Imaged Certificate of Notice                          Page 2 of 4

                       1 Lynda T. Bui, Trustee
                         3550 Vine Street, Suite 210
                       2 Riverside, California 92507
                         Telephone: (949) 340-3400
                       3 Facsimile: (949) 340-3000                                           FILED & ENTERED
                         Email:       trustee.bui@shulmanbastian.com
                       4
                                                                                                   APR 15 2020
                       5 Chapter 7 Trustee

                       6                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                                              Central District of California
                                                                                              BY potier     DEPUTY CLERK
                       7

                       8                                                                CHANGES MADE BY COURT
                       9                                UNITED STATES BANKRUPTCY COURT

                   10                     CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

                   11

                   12 In re:                                                Case No. 6:19-bk-13367-SY

                   13 URBAN LOGIC CONSULTANTS,                              Chapter 7
                      INC.,
                   14                                                       ORDER:
                      Debtor.
                   15                                                       (1) APPROVING THE SALE OF THE
                                                                                (67$7(¶6,17(5(67,1THE DEBTOR¶S
                   16                                                           ACCOUNTS RECEIVABLE PURSUANT TO
                                                                                BANKRUPTCY CODE §363(b)(1),
                   17                                                           SUBJECT TO OVERBIDS, AND
                                                                                APPROVING BIDDING PROCEDURES
                   18                                                           UTILIZED; AND

                   19                                                       (2) GRANTING RELATED RELIEF

                   20                                                       Hearing:
                                                                            Date: March 26, 2020
                   21                                                       Time: 9:30 a.m.
                                                                            Place: Courtroom 302
                   22                                                              3420 Twelfth Street
                                                                                   Riverside, California 92501
                   23

                   24              The Chapter 7 Trustee¶s Motion for Order: (1) Approving the Sale of the (VWDWH¶V

                   25 Interest in the Debtor¶V$FFRXQWVReceivable Pursuant to Bankruptcy Code §363(b)(1),

                   26 Subject to Overbids, Combined With Notice of Bidding Procedures and Request for

                   27 Approval of the Bidding Procedures Utilized; and (2) Granting Related Relief ³0RWLRQ´ 
                   28 [docket number 50] filed by Lynda T. Bui, the chapter 7 tUXVWHH ³7UXVWHH´ IRUWKH
    LYNDA T. BUI,
CHAPTER 7 TRUSTEE
   3550 Vine Street                                                             1
      Suite 210            Order#1290473#cc3c19e8-4a45-40aa-abad-8a7de734259d
 Riverside, CA 92507       23140-000
          Case 6:19-bk-13367-SY Doc 71 Filed 04/17/20                               Entered 04/17/20 21:26:33       Desc
                              Imaged Certificate of Notice                          Page 3 of 4

                       1 bankruptcy estate of Urban Logic Consultants, Inc. ³(VWDWH´ came on for continued

                       2 hearing on March 26, 2020, the Honorable Scott H. Yun, United States Bankruptcy

                       3 Judge presiding. The Trustee and other parties appeared telephonically as reflected on

                       4 the cRXUW¶VUHFRUG

                       5           The court, having considered the Motion, the declaration of Lynda T. Bui

                       6 annexed to the Motion and the supplemental declaration of Lynda T. Bui filed in support

                       7 of the Motion [docket number 62], the declaration of Todd Parton [docket number 57],

                       8 the oppositions filed [docket numbers 61 and 63], arguments and representations of the

                       9 Trustee, counsel, and others at the hearing, and the record in this case, finds that

                   10 proper notice has been given; and good cause has been shown,

                   11              IT IS ORDERED as follows:

                   12              1.      The Motion is granted.

                   13              2.      The Bidding Procedures1 described in detail in the Motion and utilized by

                   14 the Trustee are approved.

                   15              3.      The Trustee is authorized to sell to the City of Beaumont or its assignee2

                   16      ³6XFFHVVIXO%LGGHU´ IRUWKHVXPRI$75,000 the (VWDWH¶Vinterest in the debtor¶s

                   17 accounts receivable (³Accounts Receivable´), which includes the claim in the lawsuit

                   18 filed by Urban Logic Consultants, Inc. against the City of Beaumont in the amount of

                   19 $880,000.00 in Riverside County Superior Court Case No. RIC1707201, which is listed

                   20 in Schedules A/B items 11 (Accounts Receivable) and 74 (Causes of Action against

                   21 Third Parties) filed by the debtor in this bankruptcy case.

                   22              4.      The sale of the Accounts Receivable to the Successful Bidder shall be on

                   23 the terms and conditions as set forth in the Agreement for Purchase and Sale of

                   24 Accounts Receivable ³$JUHHPHQW´  a copy of which is attached as Exhibit 1 to the

                   25 declaration of Lynda T. Bui annexed to the Motion, provided, however, that the

                   26 consideration to be paid shall be the sum of $75,000.

                   27
                           1
                                Any terms not defined in this order shall have the same meaning as in the Motion.
                   28
                           2   Any assiJQHHZLOOUHTXLUHWKH7UXVWHH¶VFRQVHQW
    LYNDA T. BUI,
CHAPTER 7 TRUSTEE
   3550 Vine Street                                                             2
      Suite 210            Order#1290473#cc3c19e8-4a45-40aa-abad-8a7de734259d
 Riverside, CA 92507       23140-000
          Case 6:19-bk-13367-SY Doc 71 Filed 04/17/20                                Entered 04/17/20 21:26:33   Desc
                              Imaged Certificate of Notice                           Page 4 of 4

                       1           5.      The Trustee is authorized and empowered to (i) perform under,

                       2 consummate, and implement the Agreement, (ii) execute all additional instruments and

                       3 documents that may be reasonably necessary or desirable to implement the Agreement

                       4 and the transactions contemplated by the Agreement, (iii) take all further actions as may

                       5 be necessary or appropriate for the purposes of assigning, transferring, granting,

                       6 conveying, encumbering, or transferring the Accounts Receivable as contemplated by

                       7 the Agreement, and (iv) take such other and further steps as are contemplated by the

                       8 Agreement or reasonably required to fulfill WKH7UXVWHH¶VREOLJDWLRQVXQGHUWKH

                       9 Agreement, all without further order of the court. The Trustee is authorized to execute

                   10 all documents in connection with the sale transaction approved by this order on behalf

                   11 of the Estate. Thus, the Trustee is authorized to execute a bill of sale transferring the

                   12 Accounts Receivable to the City of Beaumont.

                   13              6.      The sale of the Accounts Receivable LV³DVLV-where is´ZLWKRXWZDUUDQWLHV

                   14 of any kind, express or implied, being given by the Trustee.

                   15              7.      In recognition of the need to effectuate a closing of the sale as quickly as

                   16 possible, notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective

                   17 immediately.

                   18                                                           ###

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26 Date: April 15, 2020

                   27
                   28
    LYNDA T. BUI,
CHAPTER 7 TRUSTEE
   3550 Vine Street                                                              3
      Suite 210            Order#1290473#cc3c19e8-4a45-40aa-abad-8a7de734259d
 Riverside, CA 92507       23140-000
